JEAN E. WILLIAMS
Acting Assistant Attorney General
Environment and Natural Resources Division
RICKEY TURNER, Senior Attorney
Wildlife & Marine Resources Section
999 18th Street, South Terrace, Suite 370
Denver, CO 80202
Tel: (303) 844-1373
rickey.turner@usdoj.gov
CAITLIN CIPICCHIO, Trial Attorney
Natural Resources Section
Environment & Natural Resources Division
150 M St. NE
Washington, D.C. 20002
Tel: (202) 305-0503
caitlin.cipicchio@usdoj.gov
Counsel for Defendants

                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA

 NATIONAL AUDUBON SOCIETY, et al.,

                       Plaintiffs,
         v.

 DEBRA HAALAND, in her official capacity
 as Acting Secretary of the United States
 Department of the Interior, et al.,1                    Case No. 3:20-cv-00206-SLG

                       Defendants,
   and

 STATE OF ALASKA,

                       Intervenor-Defendant.

                             JOINT STATUS REPORT

      In accordance with the Court’s order (ECF 28) dated March 15, 2021, the



1      Pursuant to FED R. CIV. P. Rule 25(d), Debra Haaland, in her official capacity as
Secretary of the Interior, is automatically substituted for Scott de la Vega.
National Audubon Society v. Haaland, 3:20-cv-00206-SLG
JOINT STATUS REPORT REGARDING STAY                                                         1


          Case 3:20-cv-00206-SLG Document 29 Filed 05/10/21 Page 1 of 3
parties provide the following status report.

       Defendants sought the stay in this litigation in order to allow new officials in

the Department of the Interior the opportunity to review the 2020 Integrated Activity

Plan (“IAP”) for the National Petroleum Reserve-Alaska, as well as this litigation.

Due to the volume of natural resource matters under review by new administration

officials, some of whom have only recently started in their positions with the

Department, additional time is necessary for review of this matter.

       Accordingly, Defendants hereby seek to continue the stay of all proceedings

in this action for a period of 60 days to and including July 9, 2021. This brief

extension of the stay will continue to conserve the time and resources of the parties

and the Court. Not later than the end of the sixty-day period, the parties will file a

joint status report advising the Court what further proceedings may be necessary. A

proposed order is filed herewith.

       Undersigned counsel have conferred with counsel to the other parties.

Plaintiffs have indicated they do not oppose the requested extension of the stay and

authorize undersigned counsel to submit this as a joint status report. Intervenor-

Defendant State of Alaska has indicated they take no position on the request for

extension of the stay.

 DATED: May 10, 2021.                          JEAN E. WILLIAMS
                                               Acting Assistant Attorney General
                                               United States Department of Justice
                                               Environment and Natural Resources Div.

                                               s/ Caitlin Cipicchio
                                               Caitlin Cipicchio

 National Audubon Society v. Haaland, 3:20-cv-00206-SLG
 JOINT STATUS REPORT REGARDING STAY                                                       2


          Case 3:20-cv-00206-SLG Document 29 Filed 05/10/21 Page 2 of 3
                                            Trial Attorney
                                            Natural Resources Section
                                            P.O. Box 7611
                                            Washington, D.C. 20044
                                            E: caitlin.cipicchio@usdoj.gov
                                            T: (202) 305-0503

                                            s/ Rickey D. Turner, Jr.
                                            Rickey D. Turner, Jr.
                                            Senior Attorney (CO Bar No. 35383)
                                            Wildlife & Marine Resources Section
                                            999 18th Street, South Terrace, Suite 370
                                            Denver, CO 80202
                                            E: rickey.turner@usdoj.gov
                                            T: (303) 844-1373

                                            Of Counsel:

                                            Mike Gieryic
                                            Office of the Regional Solicitor, Alaska Region
                                            4230 University Drive, Suite 300
                                            Anchorage, AK 99508
                                            907-271-1420
                                            mike.gieryic@sol.doi.gov

                                            Attorneys for Federal Defendants

                                            s/ Jeremy Lieb (with consent)
                                            Jeremy C. Lieb (Alaska Bar No. 1810088)
                                            Ian Dooley (Alaska Bar No. 2006059)
                                            Eric P. Jorgensen (Alaska Bar No. 8904010)
                                            EARTHJUSTICE

                                            Attorneys for Plaintiffs National Audubon
                                            Society, Center for Biological Diversity, Friends
                                            of the Earth, and Stand.earth




National Audubon Society v. Haaland, 3:20-cv-00206-SLG
JOINT STATUS REPORT REGARDING STAY                                                         3


         Case 3:20-cv-00206-SLG Document 29 Filed 05/10/21 Page 3 of 3
